DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkes (USPub 2017/0261028) in view of Bayle (FR2031653).
	With respect to claim 1, Wilkes discloses a telescopic steering column assembly comprising a shroud having an inner shroud portion (102) and an outer shroud portion (101), an end part of the inner shroud portion being received within an end part of the outer shroud portion to permit telescopic adjustment of the steering column assembly (Fig 1), a telescopic steering shaft that passes through the shroud, the telescopic steering shaft comprising an inner shaft portion (104) and an outer shaft portion (103), an end part of the inner shaft portion being received within an end part of the outer shaft portion (Fig 1), the telescopic steering shaft being supported by the shroud through a support assembly (108) interposed between the outer shaft portion and the inner shroud portion (Figs 1-2), the support assembly, in use, limiting or removing free play between the telescopic steering shaft and the shroud that would otherwise occur in at least one direction orthogonal to the telescopic movement [0076], but Wilkes does not disclose that the support assembly includes a body portion that is restrained in a longitudinal direction of the telescopic steering shaft relative to one of the outer shaft portion and inner shroud portion and a plurality of resiliently-deformable legs extending away from the body portion to engage the other of the outer shaft portion and the inner shroud portion, the resiliently-deformable legs, in use, applying a biasing force between the outer shaft portion and inner shroud portion.  Bayle, however, discloses a support assembly between an inner shroud portion (11) and outer shaft portion (10) that has a body portion (12a) that is restrained in a longitudinal direction of the telescopic steering 
	With respect to claim 2, wherein the resiliently-deformable legs bear on a surface of the outer shaft portion (Fig 1 of Bayle).
	With respect to claim 3, wherein the resiliently-deformable legs each have a proximal end adjoining the body portion and a distal end which extends away from the body portion in a substantially longitudinal direction of the telescopic steering shaft (Fig 1 of Bayle).
	With respect to claim 4, wherein the resiliently-deformable legs form two sets, a first set (17) of the resiliently-deformable legs extending away from the body portion in substantially the longitudinal direction of the telescopic steering shaft and a second set (18) of the resiliently-deformable legs extending in a direction substantially opposing that of the first set (Fig 1 of Bayle).
	With respect to claim 5, wherein there are an equal number of resiliently-deform able legs in each set (Fig 2 of Bayle, five legs separated between gaps 25 and 26).
	With respect to claim 6, wherein there are at least four resiliently-deformable legs in each set (Fig 2 of Bayle, five legs separated between gaps 25 and 26).
	With respect to claims 7 and 8, the combination of Wilkes and Bayle does not disclose at least six or nine resiliently-deformable legs in each set.  However, it would have been obvious to one having ordinary skill in the art before the invention was filed to have at least six or nine legs in each set, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
	With respect to claim 9, wherein the resiliently- deformable legs include a curved portion (angle formed between the legs creating a cradle shown in Fig 1 of Bayle).
	With respect to claim 16, wherein the support assembly further comprises an inner portion, the inner portion being interposed between the body portion and the one of the outer shaft portion and 
	With respect to claim 17, wherein the support assembly further comprises a support bearing assembly, the support bearing assembly being interposed between the body portion and the one of the outer shaft portion and the inner shroud portion to enable low-friction rotation of the telescopic steering shaft relative to the shroud ([0004] of attached translation of Bayle).
	With respect to claim 18, the combination of Wilkes and Bayle does not disclose wherein the one of the outer shaft portion and inner shroud portion is the outer shaft portion and the other of the outer shaft portion and inner shroud portion is the inner shroud portion.  However, it would have been obvious to one having ordinary skill in the art to reverse the bearing elements (15 and 18, 19) such that the bearing element (15) and lugs (22) contact the steering shaft and the resilient legs (18 and 19) contact the shroud, since one having ordinary skill in the art would have expected it to yield nothing but predictable results, namely, that the gap between the shroud and steering shaft would be closed and free play limited or removed, and it has been held that rearranging parts of an invention involves only routine skill in the art.
	With respect to claim 19, wherein, in use, each resiliently- deformable leg is under load ([0004] of attached translation of Bayle, “resiliently presses”).
With respect to claim 20, wherein the resiliently-deformable legs are integrally formed with the body portion (Fig 1 of Bayle).
	With respect to claim 21, wherein the support assembly forms an annulus around the telescopic steering shaft (Fig 2 of Bayle).

Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        2/4/2021